                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-05009-MCW
PHONG THANH DO                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 25, 2020
                                      Form ID: 318                       Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 27, 2020.
db             +PHONG THANH DO,    8748 W MAYA WAY,    PEORIA, AZ 85383-3703
16067621        Elan Financial Service,    Cb Disputes,    Saint Louis MO 63166
16067624       +Lending Club Corp,    595 Market St,    San Francisco CA 94105-2807
16067626       +Nissan Motor Acceptanc,    Pob 660366,    Dallas TX 75266-0366
16067627       +PEGASUS CONSTRUCTION INC,    c/o LORONA MEAD PLC,    3838 N CENTRAL AVE, STE 100,
                 Phoenix AZ 85012-1933

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BRAMACKENZIE.COM Aug 26 2020 05:48:00      ROBERT A. MACKENZIE,
                 2001 E. CAMPBELL AVE., SUITE 200,   PHOENIX, AZ 85016-5574
smg             EDI: AZDEPREV.COM Aug 26 2020 05:48:00      AZ DEPARTMENT OF REVENUE,    BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
16067620       +EDI: DISCOVER.COM Aug 26 2020 05:48:00      Discover Fin Svcs Llc,    Pob 15316,
                 Wilmington DE 19850-5316
16067622        EDI: IRS.COM Aug 26 2020 05:48:00      INTERNAL REVENUE SERVICE,    PO BOX 7346,
                 Philadelphia PA 19101-7346
16067623        EDI: JPMORGANCHASE Aug 26 2020 05:48:00      Jpmcb Card,   Po Box 15369,    Wilmington DE 19850
16067625       +EDI: TSYS2.COM Aug 26 2020 05:48:00      Macys/dsnb,   Po Box 8218,    Mason OH 45040-8218
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
16067619          Capital One Bank Usa N
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 27, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 25, 2020 at the address(es) listed below:
              HAINES 4 MEYER    on behalf of Debtor PHONG THANH DO help@arizonabankruptcyhelp.com
              HILARY L BARNES    on behalf of Plaintiff   Pegasus Construction, Inc. hbarnes@allenbarneslaw.com,
               sgomez@allenbarneslaw.com,mvasquez@allenbarneslaw.com,ssheffield@allenbarneslaw.com,
               mmorgan@allenbarneslaw.com
              ROBERT A. MACKENZIE    ram@ramlawltd.com, az26@ecfcbis.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 4




        Case 2:20-bk-05009-MCW Doc 11 Filed 08/25/20 Entered 08/27/20 21:44:36                                                 Desc
                             Imaged Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              PHONG THANH DO                                              Social Security number or ITIN   xxx−xx−4608
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:20−bk−05009−MCW



Order of Discharge                                                                                                           12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           PHONG THANH DO

                                                                          By the court: Madeleine C. Wanslee
           8/25/20                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1



   Case 2:20-bk-05009-MCW Doc 11 Filed 08/25/20 Entered 08/27/20 21:44:36                                                  Desc
                        Imaged Certificate of Notice Page 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



  Case 2:20-bk-05009-MCW Doc 11 Filed 08/25/20 Entered 08/27/20 21:44:36                            Desc
                       Imaged Certificate of Notice Page 3 of 3
